The plaintiff instituted this action against the defendants, alleging that the defendants were partners, and that on or about 17 October, 1927, it sold a passenger bus to the defendant, W. H. Averett, and that in purchasing said bus the said Averett was acting for and in behalf and as agent for the partnership. The defendant denied partnership.
The trial judge submitted the following issue to the jury: "Were the defendants, Valeria Averett and John W. Hester, partners of the defendant, W. H. Averett, and, as such, jointly liable for the purchase of the bus, as alleged in the complaint?"
The jury answered the issue "No."
From judgment upon the verdict the plaintiff appealed. *Page 826 
The case was tried upon the sole theory that the defendants were partners. The law of partnership as applied to the facts was accurately defined and expounded by the trial judge. The evidence warranted the submission of the cause to the jury, and the verdict of the jury determines the merits of the controversy.
No error of law is disclosed and the judgment is affirmed.
No error.